Case: 13-40228       Document: 00512419483         Page: 1     Date Filed: 10/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 25, 2013
                                     No. 13-40228
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee
v.

JOSE ANGEL FLORES-DIAZ, also known as Jose Angel Diaz-Flores,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:12-CR-919-1


Before JOLLY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Jose Angel Flores-Diaz raises
an argument that he concedes is foreclosed by United States v. Rodriguez, 711
F.3d 541, 562 & n.28 (5th Cir. 2013) (en banc), petition for cert. filed (June 6,
2013) (No. 12-10695), in which this court concluded that the generic,
contemporary definition of “sexual abuse of a minor” does not require that the
age of consent be lower than 17 years old and does not include an age-differential
requirement. The appellant’s motion for summary disposition is GRANTED,
and the judgment of the district court is AFFIRMED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.